DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Moore on 5/13/22.
Please amend claim 1 as follows:1.  (Currently Amended) A display panel, comprising at least one pixel region located in a display area, each pixel region comprising: 	at least one first pixel comprising: 	at least one display light-emitting sub-pixel; and 	at least one near-infrared light-emitting sub-pixel; 	wherein the near-infrared light-emitting sub-pixel is configured to emit near- infrared light; and 	at least one second pixel comprising: at least one display light-emitting sub-pixel; and 	at least one near-infrared receiving sub-pixel; wherein the near-infrared receiving sub-pixel is configured to receive near-infrared light reflected from an external object and to generate a measurement signal responsive to the external object; 	wherein the display light-emitting sub-pixel comprises an organic light-emitting diode, and the near-infrared light-emitting sub-pixel comprises a near-infrared organic light-emitting diode; 	wherein the near-infrared organic light-emitting diode comprises: an anode; a hole transport layer; an electron blocking layer; a near-infrared light-emitting layer; a hole blocking layer; an electron transport layer; and a cathode; 	wherein the anode, the hole transport layer, the electron blocking layer, the near- infrared light-emitting layer, the hole blocking layer, the electron transport layer, and the cathode are laminated sequentially;[.]	wherein the near-infrared receiving sub-pixel comprises: a PN junction semiconductor; a voltage supply signal line; an inductive control signal line; and a light filtering film; 	wherein the N-type semiconductor in the PN junction semiconductor is connected with the voltage supply signal line, the P-type semiconductor in the PN junction semiconductor is connected with the inductive control signal line; the light filtering film is arranged on the side of a light receiving surface of the PN junction 24859-8670-7485, v.2Application No.: 16/759,641Docket No.: 31411/04806semiconductor, and the light filtering film only allows the transmission of near-infrared light; 	wherein the near-infrared receiving sub-pixel further comprises: a buffer layer; a gate insulating layer; an interlayer dielectric layer; a planarization layer; and a pixel defining layer; 	wherein the buffer layer, the gate insulating layer, the interlayer dielectric layer, the planarization layer, and the pixel defining layer are sequentially formed on a substrate; and 	wherein the PN junction semiconductor is formed on the buffer layer, the voltage supply signal line is formed on the interlayer dielectric layer, and the inductive control signal line is formed on the planarization layer.

Allowable Subject Matter
Claims 1, 6-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a display panel having the features of the claim including:
wherein the display light-emitting sub-pixel comprises an organic light-emitting diode, and the near-infrared light-emitting sub-pixel comprises a near-infrared organic light-emitting diode; wherein the near-infrared organic light-emitting diode comprises: an anode; a hole transport layer; an electron blocking layer; a near-infrared light-emitting layer; a hole blocking layer; an electron transport layer; and a cathode; wherein the anode, the hole transport layer, the electron blocking layer, the near- infrared light-emitting layer, the hole blocking layer, the electron transport layer, and the cathode are laminated sequentially; wherein the near-infrared receiving sub-pixel comprises: a PN junction semiconductor; a voltage supply signal line; an inductive control signal line; and a light filtering film; wherein the N-type semiconductor in the PN junction semiconductor is connected with the voltage supply signal line, the P-type semiconductor in the PN junction semiconductor is connected with the inductive control signal line; the light filtering film is arranged on the side of a light receiving surface of the PN junction2 4859-8670-7485, v.2Application No.: 16/759,641Docket No.: 31411/04806semiconductor, and the light filtering film only allows the transmission of near-infrared light; wherein the near-infrared receiving sub-pixel further comprises: a buffer layer; a gate insulating layer; an interlayer dielectric layer; a planarization layer; and a pixel defining layer; wherein the buffer layer, the gate insulating layer, the interlayer dielectric layer, the planarization layer, and the pixel defining layer are sequentially formed on a substrate; and wherein the PN junction semiconductor is formed on the buffer layer, the voltage supply signal line is formed on the interlayer dielectric layer, and the inductive control signal line is formed on the planarization layer.	The dependent claims 6-15, 17, and 19-20 are allowable based on their dependency from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694